DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on May 27, 2022.

Terminal Disclaimer Accepted/Approved
The Electronic Terminal Disclaimers filed on May 27, 2022 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,224,902 B2 has been accepted. The terminal disclaimer has been recorded. 
Reason for Allowance

Claims 1-12 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: wherein the plurality of frequencies spans a broad frequency band, wherein an input impedance of the RFID tag is based on one or more of impedance of the antenna and impedance of the tank circuit; and a tuning circuit operably coupled to adjust the input impedance until a substantially maximum power level of the received RF signal is achieved, wherein the substantially maximum power level corresponds to the carrier frequency being substantially equal to a resonant frequency of at least one of the antenna and the tank circuit, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 2-12 directly/indirectly depend from allowed claim 1 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.
U.S. Patent No. 7,298,343 B2 to Forster et al, discloses a radio frequency identification (RFID) device includes a conductive antenna structure having an elongated slot therein. Parts of the antenna structure on both sides of one end of the elongated slot are coupled to a wireless communication device, such as an RFID chip or interposer. On the opposite end of the elongated slot, parts of the antenna structure at both sides of the elongated slot are electrically coupled together, for instance by being coupled together by other conductive parts of the antenna structure. All of the parts of the antenna structure may be parts of a continuous unitary layer of conductive material. The antenna structure with the elongated slot therein may facilitate increased readability of the RFID device, particularly in directions out from the edges of the RFID device.
U.S. Patent No. 9,412,061B2 to Forster et al, discloses a sensing radio frequency identification device with a strap that is reactively attached to an antenna by a sensing material is provided. In one embodiment, the RFID device includes an antenna, an interposer (or strap), an integrated circuit coupled to the interposer, and a sensing material disposed between the interposer and the antenna. As the relative permittivity of the sensing material changes in response to its exposure to an environmental condition, the reactive coupling between the interposer and the antenna likewise changes thereby causing changes in one or more parameters of communication such as frequency. The sensing material 70 may be a dielectric material selected to have a relative permittivity (i.e., dielectric constant) that varies based on exposure to one or more environmental conditions such as, for example, temperature (i.e., hot or cold), humidity, chemical, biological entity, nuclear, physical, pressure, light, liquid, nuclear and/or other condition.
U.S. Publication No. 2008/0284664 A1 of Hilgers, discloses a device for determining at least one characteristic parameter of a resonant structure, including: a) a first antenna and b) a second antenna and c) a retaining device for retaining the resonant structure at a location, said location being located in the fir field of the first antenna and in the far field of the second antenna d) a signal generator for generating an HF-signal with varying frequencies, wherein the HF-signal generated by the signal generator is transferable to the first antenna said first antenna being provided for emitting electromagnetic waves with varying frequencies to the resonant structure said resonant structure takes care for modifying the emitted electromagnetic waves and for achieving modified electromagnetic waves and said second antenna being provided for receiving the generated modified electromagnetic waves, and e) a first determining device for determining a first electric power-value representative of the power associated with the emitted electromagnetic waves emitted by the first antenna and for generating a first determining result f) F and a second determining device a for determining a second electric power value representative of the power associated with the received modified electromagnetic waves received by the second antenna and for generating a second determining result, and g) processing means for processing the first electric power-value and the second electric power-value and for determining the at least one characteristic parameter by using the first and second power-values.
U.S. Publication No. 2009/0046030 A1 of Song et al, discloses a closed-loop controlled antenna tuning unit (ATU) system includes a return loss detector connected to sample an RF signal generated by a signal source to provide a return loss signal. A matching state searching circuit is connected to receive the return loss signal and, in response, selectively store a return loss value and an impedance matching state. A central controller is connected to provide a switch control signal and apply an optimum matching state to the impedance synthesizer at the conclusion of the matching state search. An impedance synthesizer is responsive to the switch control signal for coupling a radio frequency signal and matching the impedance of an antenna to a signal source.

U.S. Publication No. 2010/0220766 A1 of Burgard, discloses a wireless temperature profiling system may include a plurality of transponders and a plurality of readers. The transponders can be adjacent to a photovoltaic substrate and can move along the interrogation path. Each of the transponders can simultaneously send a temperature signal corresponding to an environment temperature. The readers can be placed along the interrogation path. Each of the readers can simultaneously send a sweep signal and pick up a signal from a transponder. Each of the readers may include a frame antenna in communication with the reader, memory storing data received from the transponder, and a data output interface configured to connect the reader with a host system. The transponder can be a passive device.
U.S. Publication No. 20120038461A1of Forster et al, discloses a sensing radio frequency identification device with a strap that is reactively attached to an antenna by a sensing material is provided. In one embodiment, the RFID device includes an antenna, an interposer (or strap), an integrated circuit coupled to the interposer, and a sensing material disposed between the interposer and the antenna. As the relative permittivity of the sensing material changes in response to its exposure to an environmental condition, the reactive coupling between the interposer and the antenna likewise changes thereby causing changes in one or more parameters of communication such as frequency. The sensing material 70 may be a dielectric material selected to have a relative permittivity (i.e., dielectric constant) that varies based on exposure to one or more environmental conditions such as, for example, temperature (i.e., hot or cold), humidity, chemical, biological entity, nuclear, physical, pressure, light, liquid, nuclear and/or other condition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/							June 04, 2022           Primary Examiner, Art Unit 2685